COX, Chief Judge
(concurring):
Although I agree with the majority opinion, it has become increasingly clear to me that trial advocates, military judges, and appellate judges have either forgotten or overlooked the lessons of Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974).
Article 134, Uniform Code of Military Justice, 10 USC § 934, provides:
Though not specifically mentioned in this chapter, all disorders and neglects to the prejudice of good order and discipline in the armed forces, all conduct of a nature to bring discredit upon the armed forces, and crimes and offenses not capital, of which persons subject to this chapter may be guilty, shall be taken cognizance of by a general, special or summary court-martial, according to the nature and degree of the *376offense, and shall be punished.at the discretion of that court.
Pleadings do not create offenses; although offenses are listed carefully in the Manual for Courts-Martial, United States (1995 ed.), they are not created by the Manual. Offenses come from statutes, lawful orders and regulations, the common law, and customs and traditions of the various services. Smith v. Whitney, 116 U.S. 167, 6 S.Ct. 570, 29 L.Ed. 601 (1886).
Thus, why quibble with the precise definitions of “indecent acts, indecent liberties, indecent exposure, and indecent assault.” Regardless of the label placed upon the misconduct, everybody in the civilized world knows it is unlawful for a man to enter a public restroom, grab a woman’s breast, and masturbate in front of her without her consent.
The pleadings serve at least three purposes: (1) to provide due process or notice, Parker v. Levy, supra; (2) to give protection against double jeopardy; and (3) to set the punishment level. Article 134, however, creates the offenses in question. Nothing more — nothing less.